Citation Nr: 0936603	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include, posttraumatic stress disorder (PTSD), psychotic 
disorder, schizophrenia, and delusional disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied service 
connection for PTSD finding that the Veteran had not 
submitted new and material evidence to reopen the claim.

The Veteran had a Travel Board Hearing before the undersigned 
in August 2009.  A transcript is associated with the claim 
folder.

For the following reasons, the issue has been recharacterized 
as reflected on the cover.

The RO originally denied service connection for PTSD in May 
1995.  The Veteran filed a notice of disagreement with this 
decision, but after receiving a statement of the case, he did 
not file a VA-Form 9 substantive appeal.  Thus, the May 1995 
rating decision became final.  See 38 C.F.R. § 3.104.

Generally, a claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a).  However, if, at any time after VA issues a 
decision on a claim, VA receives or associates with the file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  38 C.F.R. 
§ 3.156(c).  Such records include, but are not limited to 
service records that are related to a claimed in-service, 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met.  
38 C.F.R. § 3.156(c)(i).  

In this case, the Veteran's service treatment records were 
added to the file in September 2006.  These records existed 
at the time of the last final rating decision in May 1995, as 
the Veteran served during the Vietnam era.  However, the 
service treatment records were not in the claims file or 
listed as evidence considered at the time of the last final 
May 1995 rating decision, and they include relevant 
complaints of depression, worry, and nightmares.  Therefore, 
rather than adjudicating this matter as a claim to reopen 
based on new and material evidence, the Board will reconsider 
the service connection claim for PTSD on the merits.

As the Veteran has other psychiatric diagnoses of record 
other than just PTSD and he, as a lay person, cannot be 
expected to be able to differentiate between the 
symptomatology associated with mental illness, the issue will 
addressed as a psychiatric disorder to include PTSD, 
psychotic disorder, schizophrenia, and a delusional disorder.  
See Clemons v. Shinseki, 23 Vet. App.1, 4 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently has PTSD which is due 
to service.  Specifically, he alleges that while in service 
in Louisville, Kentucky in the fall of 1967, he was assaulted 
during a robbery during one of his outings at which time he 
was almost killed.  

Police records, including a copy of the report of 
investigation or any other information on this incident, were 
requested from the Police Department in Louisville, Kentucky 
in March 2008.  The Police Department responded that there 
were no records found on the above incident.  

The Veteran and his representative testified at the Board 
hearing in August 2009 that a possible reason why no records 
were found was that the RO requested an investigative report, 
rather than an incident report.  As noted above, however, the 
record shows the RO requested an investigative report as well 
as any other information on the incident.  It appears that no 
record of the reported assault have been located.

Nonetheless, the Veteran has a long-standing history of 
psychiatric problems dating back to 1982, approximately 12 
years after his discharge from service.  An August 1982 
private hospital record notes the Veteran was committed by 
his mother because she stated that he could not take care of 
his basic needs.  He had some looseness of association and 
claimed that it was a "political setup" that brought him to 
the hospital.  The psychiatrist noted that there was some 
indication of a schizoid personality if one looked at his 
history and noted the reader to refer to the social history 
in section II.   However, there is no section II on this 
report.  

Private medical treatment records of September 1994 note a 
diagnosis of delusional disorder, grandiose type.  The 
physician noted that the onset of the illness as best as can 
be determined would be around 38 years of age (which would 
have been in 1982 based on the Veteran's date of birth in 
July 1944).  Records of February 1995 show that the 
delusional disorder diagnosis was changed to a diagnosis of 
undifferentiated schizophrenia.  

A private psychiatric evaluation of December 2007 notes 
diagnoses of PTSD and psychotic disorder not otherwise 
specified.  The physician noted that it was not clear when 
the Veteran's psychotic symptoms started and that it is not 
clear if he had psychotic symptoms during his military 
service. 

The Board notes that in a Report of Medical History of 
November 1966 accompanying an entrance examination of 
November 1966, the Veteran noted that he experienced frequent 
and terrifying nightmares, and depression or excessive worry.  
The examiner noted that the Veteran reported nightmares as a 
child and nervous tension.  At the hearing of August 2009 the 
Veteran testified that his nightmares were related to the 
Vietnam era.  He further testified his nightmares and anxiety 
were related to his worries as to whether he would be 
returning from Vietnam alive.  Finally, he testified he had 
nightmares related to the personal attack in Louisville.

While the PTSD diagnosis cannot be confirmed without 
corroboration of the in-service stressor events, given the 
other psychiatric diagnoses of record and the Veteran's 
reports at entry into service, a medical opinion should be 
obtained to determine whether the Veteran has any psychiatric 
disorder that was first manifested during service or 
aggravated during service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA's duty to obtain an examination and 
opinion is triggered when the evidence indicates that there 
may be a nexus between the current disability or symptoms and 
the veteran's service).

The Veteran also has identified lay persons who have personal 
knowledge of the events that occurred in service.  He should 
be asked to either submit written statements from such 
individuals or provide the contact information for these 
individuals so that VA can contact them directly.  
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit written 
statements from the lay persons who he 
has indicated have personal knowledge 
of the events that occurred in service.  
He should be asked to either submit 
written statements from such 
individuals or provide the contact 
information for these individuals so 
that VA can contact them directly.

2.  Contact John Umstead Hospital in 
Butner, North Carolina and request a 
copy of the Veteran's psychiatric 
hospitalization in August 1982, 
including any social history reported 
in "Section II."  A response, whether 
negative or positive, is required.

3.  Schedule the Veteran for a 
psychiatric examination to determine 
his current psychiatric diagnoses.  

After his present psychiatric diagnoses 
are determined, assess whether such was 
manifested within service or within the 
first post-service year.  Moreover, 
address whether it is at least as 
likely as not (i.e., 50-50 probability) 
that any current mental disorder is 
causally related to or coincident with 
the Veteran's time in service.    

Furthermore, the examiner should 
address whether any psychiatric 
disability currently diagnosed pre-
existed service, and if so, whether it 
was aggravated by service.  In 
responding to this inquiry, the 
examiner should consider the symptoms 
reported in the entrance examination of 
November 1966. 

Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

The claims folder including the body of 
this remand must be made available to 
the examiner for review of the case.  
All findings should be reported in 
detail.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


